Citation Nr: 1741020	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.   13-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ear disorder, to include hearing loss. 

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to ionizing radiation. 

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee sprain disability.



REPRESENTATION

Veteran represented by:	Robert C. Brown. Jr., Attorney 





WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned in a May 2015 videoconference Board hearing, the transcript of which is included in the record.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a respiratory disorder, to include as due to exposure to ionizing radiation and entitlement to an initial rating in excess of 10 percent for service-connected left knee sprain disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



	(CONTINUED ON NEXT PAGE)




FINDING OF FACT

1.  The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran.  An August 2011 letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's available service treatment records, VA treatment records, and military personnel records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided with VA examinations in October 2011 and March 2016.  The Board finds the examinations to be adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and included nexus opinions with supporting rationales.  Therefore, the Board finds the examinations to be adequate for appellate review.  

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a). 

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he experienced hearing loss as a result of his service.  At the August 2015 hearing, the Veteran testified that he was around loud noises while stationed in Iraq.

Medical evidence of record includes service treatment records (STRs), VA treatment records, and VA examinations.  STRs are silent for any complaints or diagnosis of hearing loss in the left ear.

In October 2011, the Veteran was afforded a VA audiological examination.  The Veteran stated that while in service he was exposed to a mortar explosion in 2004.  The Veteran reported that his condition existed since 2004.  He indicated that he had difficulty hearing over the phone, hearing the television, and hearing normal conversations.  He reported that he fired his weapon in his right hand and used hearing protection.  The examiner noted that she reviewed the Veteran's file, interviewed the Veteran in-person, and reviewed the Veteran's military history.  The Veteran underwent an audiogram, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
20
20
20
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner opined that that it was at least as likely as not that the Veteran's hearing loss is due to working as an infantryman in the army.  She provided a rationale that stated, "hearing is within the normal limits bilaterally according to VA criteria.  Th examiner indicated that the medical records reviewed did not reveal any hearing loss abnormalities.  

The Veteran submitted a private medical opinion from E.C. independent medical examination dated April 2015.  The private medical evidence submitted did not provide any audiometric findings.  However, the examiner indicated that, "Although higher frequency hearing loss makes it difficult to understand speech, the VA disability and other impairment systems do not rate the hearing loss in the higher frequencies.  VA Disability hearing loss is calculated using both the pure tone audiogram results plus the Maryland CNC Speech Discrimination Test.  This may result in a Veteran with hearing aids and yet having a 0 percent hearing loss rating.  A VA hearing loss rating is frequently lower than impairment rating of other systems such as the American Medical Association's, Guides to the Evaluation of Permanent Impairment  which only the pure tone audiogram."

In May 2015, the Veteran testified that he was an infantryman while in Iraq.  He stated that he was exposed to engine noise from Bradleys (infantry tank) and Humvees.  He reported that he participated in multiple raids and operations checking for improvised explosive devices (IEDs).  The Veteran testified that he had to read peoples lips when conversing.  

In March 2016, the Veteran was afforded another VA audiological examination.  The Veteran reported that his hearing loss had impacted his daily life and ability to work.  He reported that he had difficulty hearing background noise and difficulty with some conversational speech.  The examiner noted she interviewed the Veteran.  The Veteran underwent an audiogram, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
5
LEFT
15
10
30
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.  The examiner noted that the Veteran's hearing loss did not exist prior to his service.  The examiner opined that the Veteran's hearing loss is at least as likely was not (50 percent probability or greater caused by or a result of an event in the military service.

The examiner was also afforded a VA ear examination in March 2016.  The examiner indicated that the Veteran's claims file was reviewed.  The examiner diagnosed the Veteran with left sensorineural hearing loss.  The examiner indicated that the onset of the symptoms was in 2004.  The Veteran reported that his condition began in Iraq in 2004 after a mortar attack.  The Veteran reported that his condition was worse.

A September 2016 VA audiogram diagnostic study note indicated that the Veteran was not currently a candidate for amplification at that time due to hearing sensitivity within normal limits.  The Veteran underwent an audiogram, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
15
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Board notes that the Veteran submitted an April 2015 private medical opinion.  The Board finds the private opinion was not sufficient to deicide the claim.  The evidence did not provide any audiometric findings or any indication that he interviewed the Veteran or reviewed his medical history.  In this case, the Board finds the most probative evidence of record is the opinions of the October 2011 and March 2016 VA examiners.  They reviewed the Veteran's medical history, examined the Veteran, and gave a thorough rational for their opinion.  

Given the medical evidence of record, to include audiological examinations found in VA examinations and VA treatment record, that the current left ear hearing loss has not reached the level of disability for VA purposes outlined in 38 C.F.R. § 3.385.  His auditory threshold results for the relevant frequencies have consistently measured less than 40 decibels, the thresholds for at least three of the relevant frequencies have consistently measured less than 26 decibels, and the speech recognition scores for the Maryland CNC Test have consistently measured not less than 94 percent.  Id. 

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's left ear hearing loss is not disabling for VA purposes.  See 38 C.F.R. § 3.385. 

The Board also notes that the record does not contain any audiometric evidence of a left ear hearing loss disability at any point during the appeal.  As such, the Veteran does not have a current disability under the law, and as a result, service connection for a bilateral hearing loss disability cannot be granted.  Brammer, 3 Vet. App. at 223.  The Board notes that the Veteran is service-connected for tinnitus.  There are no other diagnoses related to the left ear other than hearing loss.  

Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted.  See 38 C.F.R. §§ 3.307 , 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the left ear hearing loss claim is denied.


ORDER

Entitlement to service connection for a left ear disorder, to include hearing loss is denied. 
REMAND


STRs reveal that the Veteran complained of an upper respiratory infection while in service.  A June 2004 VA, post deployment health assessment documents the Veteran's report that he developed a cough and had difficulty breathing.  A July 2013 VA treatment record indicates that Veteran was diagnosed with bronchitis.  In May 2015, the Veteran testified that he experienced shortness of breath, tightness of chest, and a burning sensation.  The Veteran's VA treatment records show that he complained of difficulty breathing.  In June 2016, the Veteran was afforded a VA examination.  The examiner stated that there was no subjective or objective evidence to make a diagnosis of a respiratory condition.  The examiner did not provide an opinion as to whether the July 2013 diagnosed bronchitis is related to his active service or the complaints made in service.  Additionally, she did not provide an adequate rationale to her opinion.  Therefore, the Board finds that the Veteran's claim must be remanded to the AOJ for an addendum medical opinion that takes into consideration all the medical evidence.  The medical addendum opinion should address the Veteran's lay statements, the July 2013 diagnosis of bronchitis, and the in-service complaints of a cough, difficulty breathing, and an upper respiratory infection cause bronchitis.     

In March 2017, the Veteran was afforded a VA examination for his left knee disability.  The Board has reviewed that examination report and notes that it is not adequate; as it does not appear that, any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2016 examiner (or other appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file and offer an opinion as to the following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's July 2013 bronchitis is etiologically related to his military service, to include complaints and an upper respiratory infection that is documented in his service treatment records.

In the making the above assessment, the examiner is asked to discuss whether there is a medically sound basis to attribute the Veteran's bronchitis to the documented in-service complaints and injuries.  The examiner must discuss the underlying reasoning or rationale supporting the opinion, and, if necessary, citing to specific evidence in the file supporting conclusions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must then be performed.

a.  A thorough orthopedic examination of the left knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the left knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, for the left knee.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

The examiner should also state whether the Veteran's left knee disability result in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the left knee and whether there is effusion, whether the knee locks and if so, the frequency of the locking.

3.  After completing any other development deemed necessary, review the relevant evidence, to include the relevant evidence received since the AOJ's last review of the claims on appeal, adjudicate the claims on appeal, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


